Title: From Benjamin Franklin to [the Abbé de la Roche], 29 March 1781
From: Franklin, Benjamin
To: La Roche, Martin Lefebvre, abbé de


A Passy ce Jeudi 29 Mars 81
J’ai parcouru, mon cher Ami, la petit Livre des Poesies de M. Helvetius, dont vous m’avez fait le Cadeau precieux. Le beau Poëme sur le Bonheur m’a donné beaucoup de Plaisir; m’a fait resouvenir d’une petite Chanson-a-boire, que j’ai fait il-y-a quarante Ans, sur le même Sujet, & qu’avait a peu près le meme Plan, & plusieurs des mêmes pensées. La voici.—

Singer.

Fair Venus calls, her Voice obey;
In Beauty’s Arms spend Night & Day.
The Joys of Love all Joys excell,
And Loving is certainly Living well.

Chorus.

O No!
Not so!
For honest Souls know,
Friends and a Bottle still bear the Bell.

Singer.

Then let us get Money, like Bees lay up Honey,
We’ll build us new Hives, & store them well;
The Sight of our Treasure shall yield us great Pleasure,
We’ll count it, & chink it, & jingle it well:

Chorus.

O No!
Not so!
For honest Souls know,
Friends and a Bottle still bear the Bell.

Singer.

If this does not fit ye, lets govern the City;
In Power is Pleasure, no Tongue can tell.
By Crouds tho’ you’re teased, your Pride shall be pleased,
And this can make Lucifer happy in Hell.

Chorus

O No!
Not so!
For honest Souls know,
Friends and a Bottle still bear the Bell.


Singer.

Then toss off your Glasses, & scorn the dull Asses,
Who missing the Kernel, still gnaw the Shell.
What’s Love, Rule or Riches? Wise Solomon teaches
They’re Vanity, Vanity, Vanity still.

Chorus.

That’s true,
He knew;
He ’ad try’d them all through.
Friends and a Bottle still bore the Bell.

C’est un Chanteur qui exhorte ses Compagnons de chercher le Bonheur en Amour, dans les Richesses & dans le Pouvoir. Ils repliquent, en choeur, qu’on ne trouve pas le Bonheur en aucunes de ces choses & qu’on ne peut le trouver que dans les Amis & le Vin. A la Fin le Chanteur adopte leur Idée. M. Cabanis peut vous expliquer plus particulierement cette petite Anacreontique. Le Phrase, bear the Bell, signifie en François, remporter le Prix.
J’ai souvent remarqué, en lisant les Livres de M. Helvetius, que, quoique nous fussions nés & élevés dans deux Païs des differents cotés du Monde, nous nous sommes rencontrés souvent dans les mêmes pensées; & c’est une Reflexion bien flatteuse pour moi, que nous avons aimé les mêmes Etudes, les mêmes Amis,
   *Messrs Voltaire—Hume—Turgot—Marmontel—Le RoyAbbé Morellet—De la Roche, &c &c.—
 &la même Femme.
A propos de bonnes & belles Femmes, il faut vous dire, que Madame de la Frété est furieusement en Colere contre vous. Je suis prié de diner chez elle Lundi prochain. Je veux bien vous y mener, & devenir votre Mediateur. Je crois que cette Prix sera plus facile à faire, que celle entre la France & les Pirates d’Angleterre.—
